Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2, 17 are objected to because of the following informalities:  Claims 2, and 17 specify a graphical representation of the geospatial subdivisions and an indicator of the forecast result for each of the geospatial subdivisions, (there is no “and” here) 
the indicator displayed within a corresponding geospatial subdivision.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processors configured to receive in claim 16, processor configured to provide in claim 28. These limitations are supported by e.g., Fig. 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
Step 1 analysis:
In the instant case, the claims are directed to a method/machine. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes: Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of claims 
1, 16. the input comprising a geospatial natural scale template and a temporal natural scale template; 
subdivide the geospatial natural scale template based on a defined criteria to produce a plurality of geospatial sub-divisions (mental process of subdividing or with the use of pen and paper);
 generate a time series historical signal for each of the plurality of sub-divisions within the geospatial natural scale template, the time series signal defined by the temporal natural scale template (mental process of generating a time series or with the use of pen and paper); 
generate a set of forecast results from each of the time series historical signals(mental process of forecasting/predicting results or with the use of pen and paper); and 
provide the set of forecast results as visual output to a user (mental process of providing data) but for the recitation of generic computer components. 
That is, other than reciting “system, a computer processor, a memory; an input device; electronic display and receive an input” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “system, a computer processor, a memory; an input device; electronic display and receive an input” language, “subdividing, generating, providing” in the context of this claim encompasses the user manually receiving data, drawing or thinking about subdivisions, generating a time series, thinking about future events and providing results. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “system, a computer processor, a memory; an input device; electronic display and receive an input”.  The components are recited at a high-level of generality (i.e., as a generic processor performing imaging or generating regions and/or subregions or plots) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the claim recites receiving/providing steps. The steps are recited at a high level of generality and amount to mere data gathering/transmitting, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “system, a computer processor, a memory; an input device; electronic display and receive an input” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the receiving/providing/displaying steps was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.
2,17. The system of claim 16, wherein the visual output comprises a graphical representation of the geospatial subdivisions and an indicator of the forecast result for each of the geospatial subdivisions, the indicator displayed within a corresponding geospatial subdivision (no additional elements, mental process of gathering data and predicting and/or providing results that can include e.g., hand drawn plots, regions, GPS fences, grids, that change over time with the assistance of pen and paper).  
3,18. The system of claim 17, the indicator comprising a color, the color dependent on the forecast result(no additional elements, mental process of gathering data and predicting and/or providing colored results that can include e.g., hand drawn plots, regions, GPS fences, grids, that change over time with the assistance of pen and paper).  
4,19. The system of claim 17, wherein the visual output comprises a choropleth map(no additional elements, mental process of gathering data and predicting and/or providing colored results that can include e.g., hand drawn plots, regions, GPS fences, grids, that change over time with the assistance of pen and paper).  
5,20. The system of claim 17, wherein the visual output comprises a heat map(no additional elements, mental process of gathering data and predicting and/or providing colored results that can include e.g., locations where humans may be by hand drawn plots, regions, GPS fences, grids, that change over time with the assistance of pen and paper).  
6,21. The system of claim 16, wherein the geospatial natural scale template defines a geospatial region having an incident activity level above a first threshold (no additional elements, mental process of gathering data and predicting and/or providing results that can include e.g., hand drawn plots, regions, GPS fences, grids, of e.g., buildings and/or regions of police/criminal activity that change over time with the assistance of pen and paper).  
7,22. The system of claim 16, wherein said incident activity level corresponds to crime incidents(no additional elements, mental process of gathering data and predicting and/or providing results that can include e.g., hand drawn plots, regions, GPS fences, grids, of e.g., buildings and/or regions of police/criminal activity that change over time with the assistance of pen and paper).  
8,23. The system of claim 16, wherein said incident activity level corresponds to health care need incidents(no additional elements, mental process of gathering data and predicting and/or providing results that can include e.g., hand drawn plots, regions, GPS fences, grids, of e.g., buildings and/or regions of police/criminal activity that change over time with the assistance of pen and paper).  
9,24. The system of claim 16, wherein the temporal natural scale template defines a time period having an incident activity level above a first threshold(no additional elements, mental process of gathering data and predicting and/or providing results that can include e.g., hand drawn plots, regions, GPS fences, grids, of e.g., buildings and/or regions of police/criminal activity that change over time with the assistance of pen and paper).  
10,25. The system of claim 16, wherein the time series signal comprises historical event incidence vs. time step signals(no additional elements, mental process of gathering data and predicting and/or providing results that can include e.g., hand drawn plots, regions, GPS fences, grids, of e.g., buildings and/or regions of police/criminal activity that change over time with the assistance of pen and paper).  
11,26. The system of claim 16, wherein the time series signal comprises kernel value vs. time step signals(no additional elements, mental process of gathering data and predicting and/or providing results that can include e.g., detailed images or hand drawn plots, regions, GPS fences, grids, of e.g., buildings and/or regions of police/criminal activity that change over time with the assistance of pen and paper).  
12. The method of claim 1, wherein said generating a set of forecast results is determined based on seasonal trend decomposition using loess(no additional elements, mental process of gathering data and predicting and/or providing results that can include e.g., hand drawn plots, regions, GPS fences, grids, of e.g., buildings and/or regions of police/criminal activity that change over time with the assistance of pen and paper)
13,27. The system of claim 16, wherein said defined criteria are law enforcement jurisdictions (no additional elements, mental process of gathering data and predicting and/or providing results that can include e.g., hand drawn plots, regions, GPS fences, grids, of e.g., buildings and/or regions of police/criminal activity that change over time with the assistance of pen and paper) .
14,28. The system of claim 16, wherein the computer processor is configured to: provide visual feedback to the user using the display to indicate if the historical activity data is insufficient to produce forecast results having an accuracy above an accuracy threshold(no additional elements, mental process of gathering data and predicting and/or providing results that can include e.g., hand drawn plots, regions, GPS fences, grids, of e.g., buildings and/or regions of police/criminal activity that change over time with the assistance of pen and paper or a well-known display).  
15,29. The system of claim 16, wherein the geospatial natural scale template or temporal natural scale template is based on a predetermined confidence interval(no additional elements, mental process of gathering data and predicting and/or providing results that can include e.g., hand drawn plots, regions, GPS fences, grids, of e.g., buildings and/or regions of police/criminal activity that change over time with the assistance of pen and paper).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 14-25, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Eick (US 2012/0089920) in view of Ebert (2013/0057551).
Eick discloses:
1, 16. A method, comprising: 
receiving an input, the input comprising a geospatial natural scale template (reads on maps, e.g., Figs. 1, 6C, 9, 13-18) and a temporal natural scale template (location and time e.g., Figs. 11-12; 
“as is also shown in FIG. 13, the user is able to sweep select groups of items. In this mode, the user sweeps out a region and thereby selects a set of items. Instantly, these items are highlighted on both the timeline and map displays”, 0120;
“these visualizations may include timeline, time wheel, node and link graphs, streaming imagery from IP cameras, and standard business charts, for example. They may also include bar charts, pie charts, scatter plots, geospatial maps, text-based displays and statistical algorithms. Browser window 150 also includes a toolbar 154 which includes controls that determine the layout of dashboard 137”, 0083; 
“geospatial platform for building applications involving location and time is disclosed. The applications allow users to analyze and make sense of the location and time-based data generated by a wide variety of devices in real time, as it is generated. The platform in one example features a dashboard for associating code statements with a variety of data visualizations. The code statements access real -time and/or location based data and generate a result set that is optimized for displaying a selected data visualization in the dashboard.”, abstract, 0009, 0041; “It provides geocoding for converting addresses, intersections or place names to a longitude and latitude and reverse geocoding for translating a longitude and latitude to an address”, 0056-0057); 
subdividing the geospatial natural scale template based on a defined criteria to produce a plurality of geospatial sub-divisions (reads on any subdivisions, states, countries, towns, GPS locations e.g., “as is also shown in FIG. 13, the user is able to sweep select groups of items. In this mode, the user sweeps out a region and thereby selects a set of items. Instantly, these items are highlighted on both the timeline and map displays”, 0120;
“these visualizations may include timeline, time wheel, node and link graphs, streaming imagery from IP cameras, and standard business charts, for example. They may also include bar charts, pie charts, scatter plots, geospatial maps, text-based displays and statistical algorithms. Browser window 150 also includes a toolbar 154 which includes controls that determine the layout of dashboard 137”, 0083); 
generating a time series historical signal for each of the plurality of sub-divisions within the geospatial natural scale template, the time series signal defined by the temporal natural scale template and based on historical activity data (both time and locations are used, time series historical signal for each of the plurality of sub-divisions e.g., “comprises geospatial platform for creating data analysis applications for visualizing time and location data sets, further comprising a server for receiving a plurality of time and location data sets from a plurality of sources, and for executing code statements that select data from a selected data set of the plurality of time and location data sets and format it according to a data visualization”, 0011; 
“as is also shown in FIG. 13, the user is able to sweep select groups of items. In this mode, the user sweeps out a region and thereby selects a set of items. Instantly, these items are highlighted on both the timeline and map displays”, 0120;
“these visualizations may include timeline, time wheel, node and link graphs, streaming imagery from IP cameras, and standard business charts, for example. They may also include bar charts, pie charts, scatter plots, geospatial maps, text-based displays and statistical algorithms. Browser window 150 also includes a toolbar 154 which includes controls that determine the layout of dashboard 137”, 0083)
“displaying a list of one or more time-stamped data sets on the computing device”, 0012; “enables users to find patterns that are hidden in existing presentations. This linked-view visualization technique is totally browser-based and targets time-based spatial data. In addition to maps, we have developed a set of thin client visualization components, for example, timeline, time wheel, node and link graphs, streaming imagery from IP cameras”, 0074; “The timeline visualization of FIG. 11 can be thought of as a series of rectangular tiles that each represents one unit of time and are placed horizontally to fill up a specified number of pixels on the web page. The unit of time represented depends on the scale of the timeline, which can be set to year, month, day, hour, minute, or second”, 0115; “As the user drags a timeline to the left or right using the mouse, new tiles are created and destroyed to give them the impression they are `panning` through”, 0116-0117, 0125; 
Figs. 11-14; “It provides forensics, replay capability, and time-based visual intelligence tools for analyzing the historical positions of objects and showing the progression of an incident”, 0071, 0078, 0100, 0128-0130); 
generating a set of forecast results from each of the time series historical signals (e.g., “Tracking and Notification Engine 132 and Spatial Data Services Engine 131 provide analysis of distance, speeds, locations, movement trajectories, historical locations, correlations, variability, and movement predictions.”, 0078; Fig. 6B); and 
providing the set of forecast results as visual output on an electronic display to a user(reads on maps, e.g., 0078; 132, Fig. 2 or Figs. 1, 4, 6C, 9, 13-18). 
	Eick discloses using times but fails to particularly call for more details of prediction and fails to call for forecasting.
Ebert teaches forecast results from each of the time series (“The present application relates to a system of analytical tools coupled with an interactive visual interface for data exploration and analysis, and a method for applying analytics to law enforcement and/or public safety data to aid in the prediction of potential trouble spots and/or times where public safety issues, criminal activity, or other potential events of concern to officials are likely to occur”, 0016;
“the present system and method includes temporal prediction algorithms to forecast future CTC incident levels within a confidence interval of at least 95%. Such predictions aid users such as law enforcement officials in understanding how hotspots may grow in the future in order to judiciously allocate resources and take preventive measures”, 0017; 
“method includes seasonal trend decomposition modeling for temporal trend analysis and prediction, and can include multiple time series views for time series exploration and trend analysis including line graphs and calendar views”, 0018; 
“past and predicted occurrences or data for a locality”, 0020).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and adding forecasting or predicting allows for longer term and/or more dynamic predictions over time.  It makes it more clear that Erik’s discloses times can be future times as well as present times (Erik: “comprises geospatial platform for creating data analysis applications for visualizing time and location data sets, further comprising a server for receiving a plurality of time and location data sets from a plurality of sources, and for executing code statements that select data from a selected data set of the plurality of time and location data sets and format it according to a data visualization”, 0011; 
“as is also shown in FIG. 13, the user is able to sweep select groups of items. In this mode, the user sweeps out a region and thereby selects a set of items. Instantly, these items are highlighted on both the timeline and map displays”, 0120;
“these visualizations may include timeline, time wheel, node and link graphs, streaming imagery from IP cameras, and standard business charts, for example. They may also include bar charts, pie charts, scatter plots, geospatial maps, text-based displays and statistical algorithms. Browser window 150 also includes a toolbar 154 which includes controls that determine the layout of dashboard 137”, 0083).2, 17. The method of claim 1, wherein the visual output comprises 
a graphical representation of the geospatial subdivisions (“comprises geospatial platform for creating data analysis applications for visualizing time and location data sets, further comprising a server for receiving a plurality of time and location data sets from a plurality of sources, and for executing code statements that select data from a selected data set of the plurality of time and location data sets and format it according to a data visualization”, 0011; 
“as is also shown in FIG. 13, the user is able to sweep select groups of items. In this mode, the user sweeps out a region and thereby selects a set of items. Instantly, these items are highlighted on both the timeline and map displays”, 0120;
“these visualizations may include timeline, time wheel, node and link graphs, streaming imagery from IP cameras, and standard business charts, for example. They may also include bar charts, pie charts, scatter plots, geospatial maps, text-based displays and statistical algorithms. Browser window 150 also includes a toolbar 154 which includes controls that determine the layout of dashboard 137”, 0083) and an indicator of the forecast result for each of the geospatial subdivisions, (there is no “and” here) 
the indicator displayed within a corresponding geospatial subdivision. 
(reads on maps, e.g., Figs. 1, 6C, 9, 13-18 or see Ebert: “the present system and method includes temporal prediction algorithms to forecast future CTC incident levels within a confidence interval of at least 95%. Such predictions aid users such as law enforcement officials in understanding how hotspots may grow in the future in order to judiciously allocate resources and take preventive measures”, 0017; “method includes seasonal trend decomposition modeling for temporal trend analysis and prediction, and can include multiple time series views for time series exploration and trend analysis including line graphs and calendar views”, 0018; “past and predicted occurrences or data for a locality”, 0020).3, 18. The method of claim 2, the indicator comprising a color, the color dependent on the forecast result (0090, 0100, 0117, 0121, 0131, 0133, 0136, 0143; Ebert: 0017, 0023-0027, 0039, 0042, 0044, 0047, or 0049).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and adding forecasting or using colors in predicting allows for longer term and/or more dynamic predictions over time.  It makes it more clear that Erik’s discloses times can be future times as well as present times and various times and locations/regions can be highlighted in colors (“Third, the user also is able to change the glyphs and icons on the display. In this scenario, showing crime patterns along subway lines, the crimes are displayed as simple color-coded circles with color indicating the crime type. The user could, for example, go into the properties of the data feed, and change the styling so that `robbery` crimes display as yellow triangles, and `violent crimes` as purple squares”, 0121).
4, 19. The method of claim 2, wherein the visual output comprises a choropleth map (e.g., 0131: Ebert: 0038). It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and adding forecasting or using colors in predicting allows for longer term and/or more dynamic predictions over time.  It makes it more clear that Erik’s discloses times can be future times as well as present times and various times and locations/regions can be highlighted in colors (Erik: “Third, the user also is able to change the glyphs and icons on the display. In this scenario, showing crime patterns along subway lines, the crimes are displayed as simple color-coded circles with color indicating the crime type. The user could, for example, go into the properties of the data feed, and change the styling so that `robbery` crimes display as yellow triangles, and `violent crimes` as purple squares”, 0121).5, 20. The method of claim 2, wherein the visual output comprises a heat map (0130-0136; Ebert: 0018). It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and adding forecasting or using colors for e.g., heat signatures in predicting allows for longer term and/or more dynamic predictions over time.  It makes it more clear that Erik’s discloses times can be future times as well as present times and various times and locations/regions can be highlighted in colors.6, 21. The method of claim 1, wherein the geospatial natural scale template defines a geospatial region having an incident activity level above a first threshold (threshold of non-criminal activity and criminal activity, “
the user is able to filter the data, and then construct graphs from the browser. For example, as shown in FIG. 14, the analyst may use the bar chart 230 to filter the crimes data by selecting the `Robberies` and then create a time wheel 231 to see when the crimes were reported to discover if there is a pattern in the time dimension”, 0125;
“Selection and linking help users to identify patterns in the data which are difficult to see without these charts. For example, the bar chart 230 shows that the number of thefts is about 2.5 times greater than the number of criminal damage complaints which is approximately 50% larger than the number of robberies. Selecting the crimes on the time wheel 231 which occurred late at night and correlating these items with their locations on the map 232 show that most of these crimes occurred along the red line. Noticing these events in the timeline 234 shows that they occurred on a sequence of 3 days. Furthermore, there appear to be two distinct patterns of events on the time wheel. These are a sequence of crimes 233 in the early evening and another sequence in the late evening and early morning. ”, 0126;
0062, Fig. 9; “provides forensics, replay capability, and time-based visual intelligence tools for analyzing the historical positions of objects and showing the progression of an incident.”, 0071;
“image 193 shows spatial-temporal analysis of crime locations on a map 194, on a timeline 195 and summarized in the linked analysis charts 196. The visual components are interactive”, 0099;
“sequence of selected crimes that occurred over a several hour period all took place along line 222. More importantly, however, this operation causes the selected data items on the map and timeline instantly to be highlighted”, 0120;
“showing crime patterns along subway lines, the crimes are displayed as simple color-coded circles with color indicating the crime type”, 0121;
“dynamically calculate a new route if an incident along the planned path is observed on a video monitoring system in the city. The routes should provide a secure buffer zone.”, 0128-0129).
7, 22. The method of claim 1, wherein said incident activity level corresponds to crime incidents (see rejection of claim 6; or Erik: “Third, the user also is able to change the glyphs and icons on the display. In this scenario, showing crime patterns along subway lines, the crimes are displayed as simple color-coded circles with color indicating the crime type. The user could, for example, go into the properties of the data feed, and change the styling so that `robbery` crimes display as yellow triangles, and `violent crimes` as purple squares”, 0121). 8, 23. The method of claim 1, wherein said incident activity level corresponds to “health care need” incidents (not further defined, reads on anything related to health, injuries from criminal activity, emergencies, violence, e.g., “generate the optimal route for an emergency vehicle which does not have to stop for red lights as well as bikes which have lower speeds than regular vehicles”, 0067; “Third, the user also is able to change the glyphs and icons on the display. In this scenario, showing crime patterns along subway lines, the crimes are displayed as simple color-coded circles with color indicating the crime type. The user could, for example, go into the properties of the data feed, and change the styling so that `robbery` crimes display as yellow triangles, and `violent crimes` as purple squares”, 0121).
Erik fails to use the term heath care need.
 Ebert teaches health care need (“maximize public health and safety with a finite number of resources. In order to improve public safety and prevent crimes, law enforcement agencies have begun analyzing volumes of data from multiple systems, searching for trends to help predict the likelihood of future criminal activity in a particular area during a specified time”, 0004; 0007-0008; 0016, 0022, 0040). 
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and adding forecasting or using colors for e.g., health care emergencies in predicting allows for health emergencies to be color coded or highlighted over time.  It makes it more clear that Erik’s discloses times can be future times as well as present times and various heath care needs and locations/regions can be highlighted in colors.9, 24. The method of claim 1, wherein the temporal natural scale template defines a time period having an incident activity level above a first threshold (time periods can be based on hour, day, year etc. “comprises geospatial platform for creating data analysis applications for visualizing time and location data sets, further comprising a server for receiving a plurality of time and location data sets from a plurality of sources, and for executing code statements that select data from a selected data set of the plurality of time and location data sets and format it according to a data visualization”, 0011; 
“as is also shown in FIG. 13, the user is able to sweep select groups of items. In this mode, the user sweeps out a region and thereby selects a set of items. Instantly, these items are highlighted on both the timeline and map displays”, 0120;
“these visualizations may include timeline, time wheel, node and link graphs, streaming imagery from IP cameras, and standard business charts, for example. They may also include bar charts, pie charts, scatter plots, geospatial maps, text-based displays and statistical algorithms. Browser window 150 also includes a toolbar 154 which includes controls that determine the layout of dashboard 137”, 0083;
“Third, the user also is able to change the glyphs and icons on the display. In this scenario, showing crime patterns along subway lines, the crimes are displayed as simple color-coded circles with color indicating the crime type. The user could, for example, go into the properties of the data feed, and change the styling so that `robbery` crimes display as yellow triangles, and `violent crimes` as purple squares”, 0121). 10, 25. The method of claim 1, wherein the time series signal comprises historical event incidence vs. time step signals. (time periods can be based on hour, day, year etc. “comprises geospatial platform for creating data analysis applications for visualizing time and location data sets, further comprising a server for receiving a plurality of time and location data sets from a plurality of sources, and for executing code statements that select data from a selected data set of the plurality of time and location data sets and format it according to a data visualization”, 0011; 
“as is also shown in FIG. 13, the user is able to sweep select groups of items. In this mode, the user sweeps out a region and thereby selects a set of items. Instantly, these items are highlighted on both the timeline and map displays”, 0120;
“these visualizations may include timeline, time wheel, node and link graphs, streaming imagery from IP cameras, and standard business charts, for example. They may also include bar charts, pie charts, scatter plots, geospatial maps, text-based displays and statistical algorithms. Browser window 150 also includes a toolbar 154 which includes controls that determine the layout of dashboard 137”, 0083;
“Third, the user also is able to change the glyphs and icons on the display. In this scenario, showing crime patterns along subway lines, the crimes are displayed as simple color-coded circles with color indicating the crime type. The user could, for example, go into the properties of the data feed, and change the styling so that `robbery` crimes display as yellow triangles, and `violent crimes` as purple squares”, 0121). 12. The method of claim 1, wherein said generating a set of forecast results is determined based on seasonal trend decomposition using loess 
Erik fails to particularly call for seasonal trends.
Ebert teaches seasonal trends (“applying seasonal trend decomposition with loess smoothing for the first data; plotting incidents within the first data as points, density estimated heatmaps, or chloropleth maps for a defined geotemporal unit; and displaying the plotted incidents to a user via a graphic user interface.”, 0009, 0018, 0022, 0027, 0029-0031, 0043, 0048, 0056). 
Eick discloses using times but fails to particularly call for more details of prediction and fails to call for forecasting.
Ebert teaches forecast results from each of the time series (“The present application relates to a system of analytical tools coupled with an interactive visual interface for data exploration and analysis, and a method for applying analytics to law enforcement and/or public safety data to aid in the prediction of potential trouble spots and/or times where public safety issues, criminal activity, or other potential events of concern to officials are likely to occur”, 0016;
“the present system and method includes temporal prediction algorithms to forecast future CTC incident levels within a confidence interval of at least 95%. Such predictions aid users such as law enforcement officials in understanding how hotspots may grow in the future in order to judiciously allocate resources and take preventive measures”, 0017; 
“method includes seasonal trend decomposition modeling for temporal trend analysis and prediction, and can include multiple time series views for time series exploration and trend analysis including line graphs and calendar views”, 0018; 
“past and predicted occurrences or data for a locality”, 0020).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and adding forecasting or predicting seasonal trends allows for longer term and/or more dynamic predictions over time.  It makes it more clear that Erik’s discloses times can be future times as well as present times (Erik: “comprises geospatial platform for creating data analysis applications for visualizing time and location data sets, further comprising a server for receiving a plurality of time and location data sets from a plurality of sources, and for executing code statements that select data from a selected data set of the plurality of time and location data sets and format it according to a data visualization”, 0011; 
“as is also shown in FIG. 13, the user is able to sweep select groups of items. In this mode, the user sweeps out a region and thereby selects a set of items. Instantly, these items are highlighted on both the timeline and map displays”, 0120;
“these visualizations may include timeline, time wheel, node and link graphs, streaming imagery from IP cameras, and standard business charts, for example. They may also include bar charts, pie charts, scatter plots, geospatial maps, text-based displays and statistical algorithms. Browser window 150 also includes a toolbar 154 which includes controls that determine the layout of dashboard 137”, 0083).
14, 28. The method of claim 1, further comprising: providing visual feedback to the user on a display to indicate if the historical activity data is insufficient to produce forecast results having an accuracy above an accuracy threshold (displays various data in time and regions based on user control, Erik: “comprises geospatial platform for creating data analysis applications for visualizing time and location data sets, further comprising a server for receiving a plurality of time and location data sets from a plurality of sources, and for executing code statements that select data from a selected data set of the plurality of time and location data sets and format it according to a data visualization”, 0011; 
“as is also shown in FIG. 13, the user is able to sweep select groups of items. In this mode, the user sweeps out a region and thereby selects a set of items. Instantly, these items are highlighted on both the timeline and map displays”, 0120;
“these visualizations may include timeline, time wheel, node and link graphs, streaming imagery from IP cameras, and standard business charts, for example. They may also include bar charts, pie charts, scatter plots, geospatial maps, text-based displays and statistical algorithms. Browser window 150 also includes a toolbar 154 which includes controls that determine the layout of dashboard 137”, 0083).
Eick discloses using times but fails to particularly call for more details of forecasting.
Ebert teaches forecasting (“The present application relates to a system of analytical tools coupled with an interactive visual interface for data exploration and analysis, and a method for applying analytics to law enforcement and/or public safety data to aid in the prediction of potential trouble spots and/or times where public safety issues, criminal activity, or other potential events of concern to officials are likely to occur”, 0016;
“the present system and method includes temporal prediction algorithms to forecast future CTC incident levels within a confidence interval of at least 95%. Such predictions aid users such as law enforcement officials in understanding how hotspots may grow in the future in order to judiciously allocate resources and take preventive measures”, 0017; 
“method includes seasonal trend decomposition modeling for temporal trend analysis and prediction, and can include multiple time series views for time series exploration and trend analysis including line graphs and calendar views”, 0018; 
“past and predicted occurrences or data for a locality”, 0020).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and adding forecasting or predicting allows for longer term and/or more dynamic predictions over time.  It makes it more clear that Erik’s discloses times can be future times as well as present times (Erik: “comprises geospatial platform for creating data analysis applications for visualizing time and location data sets, further comprising a server for receiving a plurality of time and location data sets from a plurality of sources, and for executing code statements that select data from a selected data set of the plurality of time and location data sets and format it according to a data visualization”, 0011; 
“as is also shown in FIG. 13, the user is able to sweep select groups of items. In this mode, the user sweeps out a region and thereby selects a set of items. Instantly, these items are highlighted on both the timeline and map displays”, 0120;
“these visualizations may include timeline, time wheel, node and link graphs, streaming imagery from IP cameras, and standard business charts, for example. They may also include bar charts, pie charts, scatter plots, geospatial maps, text-based displays and statistical algorithms. Browser window 150 also includes a toolbar 154 which includes controls that determine the layout of dashboard 137”, 0083).15, 29. The method of claim 1, wherein the geospatial natural scale template or temporal natural scale template is based on a predetermined confidence interval 
Erik fails to call for confidence.
Ebert teaches confidence/probability (“method includes temporal prediction algorithms to forecast future CTC incident levels within a confidence interval of at least 95%”, 0017, 0023, 0033). 
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and adding forecasting based on confidence and/or probability so that a user would have an indication about how accurate data such as locations or crime data may be.

Claim Rejections - 35 USC § 103
Claims 11, 13, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eick (US 2012/0089920) and Ebert (2013/0057551), as set forth above, in view of Bagnall (US 2007/0180522) and official notice.
11, 26. The method of claim 1, wherein the time series signal comprises kernel value vs. time step signals 
Erik fails to particularly call for using kernel values with imaging.
 Bagnall teaches uses kernel values with imaging (a chronological interactive timeline with configurable views for presenting historical, anniversary, and event data for computer crime and pop culture, linked to a library combining information, alphanumeric, image, source attribution and statistical corroboration, searchable based upon one or more of discipline relationships, recurring predefined analyses and random search criteria; (f) a darwin based open-source security kernel implementation for mission-specific security applications”, claim 6).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and adding kernel values when imaging allows for high quality imaging of crime regions to be performed.  The examiner takes official notice that it is well-known to use Kernel values when imaging and that they are also known as convolution matrices or masks. They can help with techniques such as blurring, edge detection, and sharpening all rely on kernels - small matrices of numbers - to be applied across an image in order to process the image as a whole.

13, 27. The method of claim 1, wherein said defined criteria are law enforcement jurisdictions (0062, Fig. 9; “provides forensics, replay capability, and time-based visual intelligence tools for analyzing the historical positions of objects and showing the progression of an incident.”, 0071;
“image 193 shows spatial-temporal analysis of crime locations on a map 194, on a timeline 195 and summarized in the linked analysis charts 196. The visual components are interactive”, 0099;
“sequence of selected crimes that occurred over a several hour period all took place along line 222. More importantly, however, this operation causes the selected data items on the map and timeline instantly to be highlighted”, 0120;
“showing crime patterns along subway lines, the crimes are displayed as simple color-coded circles with color indicating the crime type”, 0121;
“dynamically calculate a new route if an incident along the planned path is observed on a video monitoring system in the city. The routes should provide a secure buffer zone.”, 0128-0129
“as is also shown in FIG. 13, the user is able to sweep select groups of items. In this mode, the user sweeps out a region and thereby selects a set of items. Instantly, these items are highlighted on both the timeline and map displays”, 0120;
“these visualizations may include timeline, time wheel, node and link graphs, streaming imagery from IP cameras, and standard business charts, for example. They may also include bar charts, pie charts, scatter plots, geospatial maps, text-based displays and statistical algorithms. Browser window 150 also includes a toolbar 154 which includes controls that determine the layout of dashboard 137”, 0083;
“Third, the user also is able to change the glyphs and icons on the display. In this scenario, showing crime patterns along subway lines, the crimes are displayed as simple color-coded circles with color indicating the crime type. The user could, for example, go into the properties of the data feed, and change the styling so that `robbery` crimes display as yellow triangles, and `violent crimes` as purple squares”, 0121).
Bagnall teaches law enforcement regions (“Thereafter, a model of a Computer Emergency Response Team (a/k/a "CERT") became the next field of developmental effort. CERT comprises, in general, a plurality of people and devices who communicate with one another generally under a perimeter-based thinking that, if one protects a location by protecting a certain locus around the region, then protection is complete”, 0006)
The examiner takes official notice that law enforcement jurisdictions are well-known and can be used to know which town, city, state, country to call in case of emergency.

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123